DETAILED ACTION
Claims 1, 3-4, 6-11, and 13-19 are pending, and claims 1, 3-4, 6-9, and 13-19 are currently under review.
Claims 10-11 are withdrawn.
Claims 2, 5, and 12 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Response to Amendment
The amendment filed 10/06/2021 has been entered. Claims 1, 3-4, 6-11, and 13-19 remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-9, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 13 include the recitation of a “porosity of less than 1 micron”.  This is unclear because porosity refers to amount of pores within a material (expressed volume or area percent).  However, applicant appears to refer to porosity in terms of size/length.  It is further unclear to the examiner as to whether the claimed “porosity” requires a sub-micron pore size, distance between pores, or some other quantitative feature that the examiner has not recognized.  The examiner interprets the aforementioned limitation to refer to any of the above situations according to broadest reasonable interpretation.  See MPEP 2111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 6, and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of applicants’ admitted prior art (herein referred to as AAPA), Himori et al. (US 2013/0327478), Cho et al. (2010, A low sintering temperature and electrical performance of nanoparticle copper ink for use in ink-jet printing), either one of Jiang et al. (US 2008/0272344) or Bedworth et al. (US 2012/0251381), and further in view of Vanheusden et al. (US 2006/0189113), and Bessette et al. (US 2012/0266459), and alternatively further in view of either one of Ohta (US 2015/0177620) or Vanheusden et al. (US 2006/0163744, herein referred to as ‘744).
Regarding claims 1 and 13, Ouchi et al. discloses a method of repairing a disconnection in a printed wiring board through sintering a conductive material provided to said disconnection [abstract]; wherein said disconnection can be a disconnected portion in a conductive layer on a substrate [0006].  Ouchi et al. further teaches that the conductive layer (112a, 112b) can be formed on an insulation layer (102a, 102b) of the substrate (10) and connected to each other through said substrates by via conductors (114a, 114b, 114c) [0101-0103, fig.3].  The examiner considers the disclosure of a conductive layer (112a, 112b) and via conductor (114a, 114b, 114c) to meet the claimed limitation of “a conductive pad disposed on and in electrical conductive contact with a microvia,” wherein said disconnected portion further meets the limitation of “at least a portion of the pad being missing from the assembly” and wherein the aforementioned structure of Ouchi et al. present in a printed wiring board reasonably meets the limitation of “providing a printed circuit board installed with a microvia assembly” as claimed.  

Ouchi et al. does not expressly teach that the disconnected portion of the conductive layer exposes an upper region of the microvia along a microvia-pad interface such that the subsequent repairing step provides conductive material on said exposed upper region of the microvia (ie. Ouchi et al. does not expressly teach that the disconnected portion specifically lies on top of the via).  However, AAPA discloses that contact pads atop microvias are known to fail by cracking or breaking off at their point of contact with said microvia [0005 spec. background]. Therefore, it would have been obvious to one of ordinary skill to modify the method of Ouchi et al. such that said repairing is done specifically on a disconnected portion of a conductive layer atop a via conductor, as disclosed by AAPA, because it is well known that contact pads atop microvias in a printed circuit board are known to fail by cracking of breaking off at the point of contact with said microvia.  Alternatively, the examiner submits that it would have been obvious to combine the aforementioned prior art elements of the repairing method disclosed by Ouchi et al. with the pad-microvia structure disclosed by AAPA because each claimed element is present in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  The examiner further 
As stated previously, Ouchi et al. further discloses that nanocopper can be used for both the conductive paste and conductive patterns [0127]; however, Ouchi et al. and AAPA do not expressly teach that the upper region of the microvia also comprises nanocopper, such that a direct nanocopper-to-nanocopper interface is formed between the provided conductive material and microvia (ie. Ouchi et al. and AAPA do not expressly teach that the microvia to be fixed also comprises nanocopper).  Himori et al. discloses a conductive paste comprising nanocopper powder [abstract, 0051]; wherein said conductive paste is utilized as a via material to enable high density wiring to be carried out between layers of a multilayer board with low electrical resistance [0003, 0065].  Therefore, it would have been obvious to modify the method of Ouchi et al. and AAPA by utilizing nanocopper as the via material, as disclosed by Himori et al., such that high density wiring with low resistance can be achieved between layers of a multilayer circuit board, as taught by Himori et al. [0003, 0065].  As stated previously, since Ouchi et al. discloses that the repairing material includes 
As stated previously, Ouchi et al. teaches that the conductive material for repairing is provided by sintering [abstract]; however, the aforementioned combination does not expressly teach that the sintering is performed at a temperature of 200 degrees C or less.  Cho et al. discloses that nanoparticle copper particles having a size of 10 to 20 nm can be utilized as connection material for printed circuit boards, wherein said nanocopper can be sintered at a temperature range of 200 degrees C because low temperature sintering is useful for improving electrical performance of pried circuit board applications [p.6888 col.1 In.1-4, p.6889 col.1 In.30-35, p.6891 col.2 In.13-14].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by sintering at a specific temperature range of 200 degrees C or less, as taught by Cho et al., because low temperature sintering of nanocopper results in useful electrical performance.
Although Ouchi et al. further teaches that the paste comprises conductive particles mixed with a binder material [0125], Ouchi et al. does not expressly teach a matrix material or partially fused particles as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior 
Alternatively, Bedworth et al. discloses a material for joining/bonding made of partially fused nanocopper particles dispersed within a matrix such that the shelf life of the nanoparticles can be further stabilized and to impart conductivity to non-conductive matrix materials, respectively [0022, 0080].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ouchi et al. by utilizing the matrix-nanocopper material of Bedworth et al. such that the shelf life of nanocopper particles can be improved while also imparting conductivity to non-conductive matrix materials.  The examiner notes that Bedworth et al. further teaches that said matrix material can include polymers among others [0009].
Ouchi et al. does not expressly teach that the conductive material includes a surfactant system as claimed.  Vanheusden et al. discloses copper nanoparticle compositions for forming connections of printed wiring board 
The aforementioned prior art does not expressly teach a preheating step on the printed circuit board to facilitate removal of an impeding component and provide access to the pad and exposed microvia as claimed.  Bessette et al. discloses a method for removing an electronic component from a printed circuit board substrate by preheating of said component because it allows for removal of the component during repair [abstract, 0004, 0009].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing the method of removing printed circuit board components through heat, as disclosed by Bessette et al., because it allows for removal of components during repair, as disclosed by Bessette et al. [0004].  As depicted by Ouchi et al., the disconnected portion and substrate portion to be repaired can from a part of a multilayer wiring board, wherein removal of at least one component would be required to access a component located in the middle of said multilayer board [0101, fig.3].  Therefore, one of ordinary skill would consider that repairing of a multilayer board, as disclosed by the aforementioned combination, would reasonably require removal of circuit board components as disclosed by Bessette et al.  See MPEP 2145(II).  The examiner submits that it would have been obvious to utilize the repairing method of the aforementioned 
Regarding the new limitation of a porosity of the conductive material-microvia interface being less than 1 micron, the aforementioned prior art does not expressly teach this feature.  However, the examiner submits that this feature would have naturally flowed from the aforementioned prior art.  Specifically, the instant specification teaches obtaining the claimed feature by performing the method of the instant claim and embodiments [0103 spec.].  The combined prior art above discloses overlapping powder material, powder parameters, and sintering parameters as stated above.  Thus, a similar, overlapping porosity size would have naturally flowed from the combined disclosure of the aforementioned prior art absent concrete evidence to the contrary.  See MPEP 2145(II).
Alternatively, the aforementioned prior art does not expressly teach a porosity as claimed.  However, this feature would have been obvious in view of the prior art.  Specifically, Ohta further teaches forming conductive layers of sintered nanocopper material on printed circuit boards [abstract, 0002]; wherein said conductive layer can have a pore size (ie. porosity) of 1 to 100 nm in order to obtain excellent conductivity [0052].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifying a pore size of 1 to 100 nm for excellent conductivity as taught by Ohta.  Alternatively, ‘744 discloses a conducting layer formed from a copper ink (ie. paste) [abstract, 0036]; wherein said conducting layer is porous with a distance of 0.5 to 500 nm between pores (ie. porosity) is provided, which can provide high 
Regarding claims 3 and 14, the aforementioned prior art discloses the method of claims 1 and 13 (see previous).  Ouchi et al. does not expressly teach that the disconnected portion of the conductive layer is the entire conductive layer.  However, the examiner notes that the mere recitation of size or relative dimension is not patentably distinct in the absence of new or unexpected results.  See MPEP 2144.04(IV)(A).  The examiner considers that both situations of partial pad repair and complete pad repair would require the same steps of providing conductive paste and sintering said paste, without any further significant processing considerations.  Therefore, the examiner does not consider the difference between partial repair and complete repair to be patentably distinguishable over the disclosure of Ouchi et al. because one of ordinary skill would have reasonably envisioned replacing the entire conductive layer from the repair method disclosed by Ouchi et al.
Regarding claims 4, 6, and 15-16 the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Bessette et al. discloses a method for removing an electronic component from a printed circuit board substrate by heating of said component because it allows for removal of the component during repair [abstract, 0004, 0009].  This process naturally includes directing heat to the component to be removed and subsequent removal [fig.1-4, 7].
Claims 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of others as applied to claims 1 and 13 above, and further in view of Centola et al. (US 2002/0071265).
Regarding claims 7 and 17, the aforementioned prior art discloses the method of claims 1 and 13 (see previous). The aforementioned prior art does not expressly teach the additional step of tinning the pad or conductive layer.  Centola et al. discloses a step of tinning a via end by applying conductive material over the vias in order to further protect them [0021].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by including the tinning step of Centola et al. in order to further protect the conductive layer atop the via, as disclosed by Centola et al. [0021].
Claims 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of others as applied to claims 1 and 13 above, and further in view of Palmeri et al. (US 7,399,930).
Regarding claims 8 and 18, the aforementioned prior art discloses the method of claims 1 and 13 (see previous).  The aforementioned prior art does not expressly teach the additional step of providing an adhesive to provide structural support for the conductive material.  Palmeri et al. discloses attaching a pad or pin within a via using an adhesive to secure it in place [col.2 In.7-21, col.4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing the adhesive of Palmeri et .
Claims 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouchi et al. (US 2013/0341077) in view of others as applied to claims 1 and 13 above, and further in view of Hsu et al. (US 2007/0281503).
Regarding claims 9 and 19, the aforementioned prior art discloses the method of claims 1 and 13 (see previous). The aforementioned prior art does not expressly teach providing the conductive material in a cavity of a masking layer left on the printed circuit board.  Hsu et al. discloses a method of repairing a conductive structure of a circuit board [abstract]; wherein conductive material is applied within a resist cavity (13) to replace missing conductive material resulting from defects during processing such as skip electroplating [0020, fig.1a-b].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by providing the conductive material in a cavity of a resist layer, as disclosed by Hsu et al., in order to repair defects formed during processing due to defects such as skip electroplating.

Response to Arguments
Applicant's arguments, filed 10/06/2021, have been fully considered but they are not persuasive.
Applicant first argues that the combination of Ouchi et al. and Himori et al. is improper because the steps of Ouchi et al. and Himori et al. are not compatible with each other.  The examiner cannot concur.  

Secondly, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated above, the reliance upon Himori et al. is merely to demonstrate the obviousness of using nanocopper material for both a paste and printed circuit board component (ie. microvia).  The examiner cannot consider the specific steps of paste application of Himori et al. to be at all germane to the instant combination.
Finally, it is noted that the combination of Ouchi et al. and Himori et al. was previously affirmed by the PTAB in the decision mailed 11/10/2020.  Thus, 
Applicant then argues that none of the references teach repair of a microvia.  The examiner cannot concur.  Ouchi et al. expressly teaches repair as disclosed above.  If applicant is of the position that none of the references alone teaches the concept of repairing a microvia, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues that the prior art fails to teach the newly recited limitations of porosity.  In response, the examiner notes that this feature would have naturally flowed from the suggested combination of the aforementioned prior art for the reasons stated above.  Nonetheless, applicants’ arguments are further moot in view of the new rejections made over Ohta and ‘744.
Applicant further argues that the examiner’s previous rejections are based on “common knowledge”, “well known principles”, “official notice”, and other information within the examiner’s personal knowledge, such that evidentiary support is required.  The examiner cannot concur.  It is not clear to the examiner, nor has it been made apparent by applicant as to what parts of the previous rejections are based on the above concepts.  Thus, absent a clear indication of such, the examiner cannot concur with applicants mere conclusory allegations 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734